       Case 1:21-cr-20346-JEM Document 10 Entered on FLSD Docket 06/21/2021 Page 1 of 1


                                             M IN U TE O RD ER                                                               Page8
                                M agistrate Judge Lisette M arie Reid
)-7 -.
               AtkinsBuilding Courthouse -3rd Floor                         Date:6/17/2021 Time:2:00 p.m. è-


Defendant: 2)RONALDVIDAURRE           J#:02387-506              Case#: 21-20346-CR-MARTINEZ(SEALED)
AusA: C-,.+o/d -/am v..o                                Attorney: Juqw $.% vio -</
Violation:(CCOjS
             ONSPPII
                   RACYTODEFRAUDTHEUNITEDSTATES
                   RACYTO OPERATEANUNLICENSEDMONEY
                                                              Surr/ArrestDate:6/16/2021                        YOB:1968
              TM NSM IU ING BUSINEES/CONDUG ING AN UNLICENSED M ONEYTRANSM I
                                                                           U ING BUSINESS
Proceeding: .
            lnitialAppearance                                       CJA Appt:
Bond/PTD Held:C Yes C No                    Recommended Bond:
Bond Setat:                                                         Co-signed by:
  C; urrenderand/ordo notobtain passports/traveldocj                     Language'          .
                                                                                                          f(%&'
  r7 epol'tto PTSas direct or                     x'saweek/monthby        Disposition:
          phone:         x'saweek/monthinperson                           -6 o.
                                                                              -e+u (e **#*X
          Random urinetesting by Pretrial                                                                      v'           o
  l7) Services                                                                                                         &
          Treatm entasdeem ed necessary                                                                        *                       *

  17t Refrainfrom excessiveuse ofalcohol                                  ---
  r7
   .      Participateinmentalhealth assessment& treatment                     g                       .
  C' M aintainorseekfull-time employment/education
                                                                                        .

  C'Nocontactwithvictims/witnesses,exceptthroughcounsel                   -
                                                                                                v roo o                      p
  r7
   -         firearms                                                           & -                                    . '
       ) Notto encum berprope/y
  l-7'       ynotVisittr3nsgort3tionestablishments                                  /                                      U W
       '
       : Home Confinement ectronicM onitorin nd/
                                               * or
                                                                                                     v             &            p
   ''''
           udew         %' pm to $'.
                                   '#* am,paidby                          -                          W                          r-e.
                                                                                                                                   *-
          Allow ances:M edicalneeds,courtappearances,attorneyvisits,
  E                                                                             .               .                                - -


          religious,employm ent                                                     o .Ju u .
  (7, Travelextendedto:                                                    Time from todayto                               excluded
  C' Other:                                                                from SpeedyTrialclock      .


NEXT            PEARANCE    Dat :            Tim e:        Judge:                                    Plate:
  e orlREco nsel           --1 f
p'rD/BondHearing:                              t&.
                                                 -'
                                                  *                                                   '                -
prelim/ rraign rRemoval:4 ;
statusconference RE:
D.A.R.      /#.
              '1/.
                 'SF                                             Timeincourt: J-
                                                                               .f
                                                                                .-                                 .                       ,

                                    s/Lisette Marie Reid                                            MagistrateJudge
